Citation Nr: 1404260	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-19 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  In a November 2011 decision, the Board reopened the issue of service connection for a psychiatric disorder and remanded the matter for consideration on the merits.  The Board also noted that the Veteran's claim of service connection encompassed all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case essentially to obtain any remaining medical records, afford the Veteran a VA examination, and to determine if he has PTSD or another psychiatric disorder which is etiologically related to service.  VA records were thereafter obtained and the Veteran was examined by July 2012.  This examination determined that he did not have PTSD.  The current diagnoses were cannabis abuse and alcohol abuse by history.  However, prior VA records repeatedly diagnosed a depressive disorder or depression and such was most recently indicated on the Veteran's list of disabilities dated February 6, 2013.  In light of the foregoing and also in light of McClain v. Nicholson, 21 Vet. App. 319 (2007) (A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved), a medical addendum opinion must be obtained to determine if the Veteran currently has or has had during the pendency of the appeal a depressive disorder or depression which is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from the examiner who conducted the July 2012 VA psychiatric examination, or, if unavailable, from another VA examiner.  The examiner should review the record and opine as to whether the Veteran currently has a depressive disorder or depression.  The examiner should then opine as to whether any current diagnosis, or a diagnosis made during the course of the appeal period (2007 through present) of a depressive disorder or depression, more likely than not, less likely than not, or at least as likely as not, had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


